JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00356-CV

                          JOSEPH ANDRE DAVIS, Appellant

                                            V.

                          FLOYD DANIEL LOPEZ, Appellee

    Appeal from the 245th District Court of Harris County (Tr. Ct. No. 2014-58410)

      After inspecting the record of the court below, it is the opinion of this Court that it
has no jurisdiction over the appeal. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

The Court orders that this decision be certified below for observance.

Judgment rendered October 20, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Bland and
Huddle.   y